Case 2:85-cv-04544-DMG-AGR Document 743 Filed 04/02/20 Page 1 of 6 Page ID #:34506



     1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
     2   Peter A. Schey (58232)
         Carlos R. Holguín (90754)
     3   256 South Occidental Boulevard
     4   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     5   Email: pschey@centerforhumanrights.org
     6   crholguin@centerforhumanrights.org

     7   Attorneys for Plaintiffs
     8
         Additional counsel listed on following page
     9
    10
    11
                                UNITED STATES DISTRICT COURT
    12                        CENTRAL DISTRICT OF CALIFORNIA
    13                                 WESTERN DIVISION
    14
    15 JENNY LISETTE FLORES, et al.,              Case No. CV 85-4544-DMG-AGRx
    16            Plaintiffs,
    17         v.                                 SUPPLEMENTAL DECLARATION
                                                  OF PETER SCHEY IN SUPPORT OF
    18 WILLIAM BARR, Attorney General of          EX PARTE APPLICATION FOR
    19 the United States, et al.,                 ORDER TO SHOW CAUSE RE:
                                                  PRELIMINARY INJUNCTION
    20                   Defendants.
    21
                                                  Hearing: April 10, 2020 10 AM
    22
                                                  [HON. DOLLY M. GEE]
    23
    24
    25
    26
    27
                                                          SCHEY SUPP. DECL. ISO OSC RE: PRELIMINARY
    28                                                       INJUNCTION CASE No. CV 85-4544-DMG-
                                                                                              AGRx
Case 2:85-cv-04544-DMG-AGR Document 743 Filed 04/02/20 Page 2 of 6 Page ID #:34507



     1   Counsel for Plaintiffs, continued
     2    USF SCHOOL OF LAW IMMIGRATION CLINIC
          Bill Ong Hing (Cal. Bar No. 61513)
     3    2130 Fulton Street
     4    San Francisco, CA 94117-1080
          Telephone: (415) 422-4475
     5    Email: bhing@usfca.edu
     6   LA RAZA CENTRO LEGAL, INC.
     7   Stephen Rosenbaum (Cal. Bar No. 98634)
         474 Valencia Street, #295
     8   San Francisco, CA 94103
     9   Telephone: (415) 575-3500
    10   UNIVERSITY OF CALIFORNIA DAVIS
    11   SCHOOL OF LAW
         Immigration Law Clinic
    12   Holly S. Cooper (197626)
    13   One Shields Avenue, TB 30
         Davis, CA 95616
    14   Telephone: (530) 754-4833
    15   Email: hscooper@ucdavis.edu

    16   THE LAW FOUNDATION OF SILICON VALLEY
    17   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
         Katherine H. Manning (Cal. Bar No. 229233)
    18   Annette Kirkham (Cal. Bar No. 217958)
    19   4 North Second Street, Suite 1300
         San Jose, CA 95113
    20   Telephone: (408) 280-2437
    21   Email: kate.manning@lawfoundation.org

    22   Of counsel:
    23   ALDEA - THE PEOPLE’S JUSTICE CENTER
         Bridget Cambria
    24
         532 Walnut Street
    25   Reading, PA 19601
         Phone: (484) 877-8002
    26
         Fax: (484) 926-2032
    27   Email: bridget.cambria@cambriaklinelaw.com
    28
                                                      SCHEY SUPP. DECL. ISO OSC RE: PRELIMINARY
                                                         INJUNCTION CASE No. CV 85-4544-DMG-
                                            -1-                                           AGRx
Case 2:85-cv-04544-DMG-AGR Document 743 Filed 04/02/20 Page 3 of 6 Page ID #:34508



     1
     2      I, Peter Schey, hereby declare:
     3      1. I am an attorney admitted to the bar of the United States District Court for
     4   the Central District of California. I am one of the attorneys who serve as class counsel
     5   for Plaintiffs in the above-captioned action. My business address is 256 S. Occidental

     6   Blvd., Los Angeles, CA 90057. I execute this declaration in support of Plaintiffs’ ex

     7   parte application for an order to show cause re: preliminary injunction protecting
         Flores class members from irreparable injury during the COVID-19 national public
     8
         health emergency. I declare that the following statements are true to the best of my
     9
         knowledge, information, and belief, formed after reasonable inquiry of the
    10
         circumstances. I have personal knowledge of the facts set forth below and, if called
    11
         as a witness, I could and would testify competently as follows.
    12
             2. Pursuant to ¶¶ 28 and 29 of the settlement approved in Flores in 1997, the
    13
         Office of Refugee Resettlement (“ORR”) and the Immigration and Customs
    14
         Enforcement (“ICE”) provide Flores class counsel with statistical reports on all
    15
         juveniles in their custody. Among other things, these reports identify class members,
    16
         indicate the name and type of facility in which they are detained, and provide the date
    17   on which each juvenile came into ORR or ICE custody. The data does not indicate
    18   whether juveniles have a family member or other potential custodian in the United
    19   States available to receive them, nor do they indicate whether ORR or ICE have made
    20   and recorded continuous efforts aimed at the release of class members or what those
    21   efforts were or why a minor was not released.
    22      3. In my previous declaration dated March 26, 2020 [Doc. # 733-2] I provided
    23   certain data regarding the length of detention of class members in ICE custody in
    24   February 2020. As I stated at the TRO hearing, I thought these numbers were close
    25   to accurate. A further review of data released to class counsel for the month of
    26   February indicates some variations in the numbers I previously reported as set forth
    27   in the following paragraph.
    28
                                                              SCHEY SUPP. DECL. ISO OSC RE: PRELIMINARY
                                                                 INJUNCTION CASE No. CV 85-4544-DMG-
                                                  -1-                                             AGRx
Case 2:85-cv-04544-DMG-AGR Document 743 Filed 04/02/20 Page 4 of 6 Page ID #:34509



     1      4. A further review of data provided by Defendants to class counsel on a monthly
     2   basis indicates that during February 2020 ICE detained class members in ICE
     3   detention facilities as follows. It appears two (2) were apprehended in 2014. Five (5)
     4   (rather than 4 reported in my previous declaration) were apprehended in 2018 and it
     5   appears have been detained for over fourteen months. About ten (10) have been

     6   detained for about one year and another ten (10) have been detained for about eleven

     7   (11) months. About twenty-seven (27) (rather than 26 reported in my previous
         declaration) have been detained for about ten (10) months, sixteen (16) (rather than
     8
         15 reported in my previous declaration) have been detained for about nine (9) months,
     9
         eleven (11) for about eight (8) months, fifty-nine (59) for about seven (7) months,
    10
         ninety-six (96) for about six (6) months, two hundred and six (206) (rather than 205
    11
         reported in my previous declaration) for about five (5) months, one hundred and fifty-
    12
         two (152) (rather than 151 reported in my previous declaration) for about four (4)
    13
         months, two hundred and ninety-four (294) (rather than 293 reported in my previous
    14
         declaration) for about three (3) months, and nine hundred and eighty-one (981)
    15
         (rather than 980 reported in my previous declaration) have been detained for two (2)
    16
         months.
    17      5. Finally, as stated in my previous declaration [733-2] at Paragraph 7, it should
    18   be noted that Defendants’ counsel Nicole Murley informed me during our meet and
    19   confer held before Plaintiffs filed their application for a temporary restraining order
    20   that families held in ICE detention facilities are not being afforded Flores rights,
    21   namely pursuant to Settlement paragraphs 14, 18, 21-22 regarding release of minors
    22   or inquiries regarding a parents preference for their child to be transferred to a
    23   licensed facility. This information is consistent with reports from counsel who
    24   represent detained families in ICE facilities, including Bridget Cambria who has for
    25   many years represented families at the Berks detention center, Shalyn Fluharty who
    26   directs the Dilley Pro Bono Project and for many years has represented detained
    27   families at the Dilley detention facility, and Andrea Meza, who is director of Family
    28   Detention Servicers Program representing families at the Karnes detention facility.
                                                              SCHEY Supp. DECL. ISO EX PARTE APPLICATION
                                                               FOR OSC RE: PRELIMINARY INJUNCTION CASE
                                                  -2-                        No. CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 743 Filed 04/02/20 Page 5 of 6 Page ID #:34510



     1   All three of these attorneys have provided declarations Plaintiffs have already filed
     2   regarding ICE’s complete failure to implement the release and transfer rights of class
     3   members at the three ICE family detention centers.
     4         I declare under penalty of perjury under the laws of the United States that the
     5      foregoing is true and correct.

     6
     7         Executed on this 2nd day of April, 2020, at Ojai, California.

     8
     9
    10
    11                                                 Peter A. Schey
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                              SCHEY Supp. DECL. ISO EX PARTE APPLICATION
                                                               FOR OSC RE: PRELIMINARY INJUNCTION CASE
                                                 -3-                         No. CV 85-4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 743 Filed 04/02/20 Page 6 of 6 Page ID #:34511



     1                                CERTIFICATE OF SERVICE
     2
     3
                  I, Peter Schey, declare and say as follows:
     4
                  I am over the age of eighteen years of age and am not a party to this action. I
     5
         am employed in the County of Los Angeles, State of California. My business
     6
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7
         state.
     8
                  On April 2, 2020, I electronically filed the following document(s):
     9
    10
         SUPPLEMENTAL DECLARATION OF PETER SCHEY IN SUPPORT OF EX PARTE
    11
         APPLICATION FOR ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
    12
         with the United States District Court, Central District of California by using the
    13
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    14
         served by the CM/ECF system.
    15
    16                                                                  /s/Peter Schey
                                                                        Attorney for Plaintiffs
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                SCHEY Supp. DECL. ISO EX PARTE APPLICATION
                                                                 FOR OSC RE: PRELIMINARY INJUNCTION CASE
                                                    -4-                        No. CV 85-4544-DMG-AGRx
